116 S.W.3d 698 (2003)
STATE of Missouri, Respondent,
v.
Charles LISTON, Appellant.
No. ED 81891.
Missouri Court of Appeals, Eastern District, Division Three.
September 16, 2003.
Henry B. Robertson, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., John Munson Morris, III, Richard A. Starnes, Asst. Attys. Gen., Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., WILLIAM H. CRANDALL, JR. and LAWRENCE E. MOONEY, JJ.

ORDER
PER CURIAM.
Charles Liston appeals from the judgment of the trial court entered upon a jury verdict convicting him of first-degree murder, second-degree murder, and two counts of armed criminal action. We have reviewed the briefs of the parties and the record on appeal and conclude that the judgment was supported by sufficient evidence and the trial court did not err or abuse its discretion in overruling the appellant's objection and denying his motions. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment *699 pursuant to Missouri Rule of Criminal Procedure 30.25(b).